Case 1:20-cv-22044-JEM Document 62 Entered on FLSD Docket 09/29/2020 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                         Case No.: 20-cv-22044-MARTINEZ/OTAZO-REYES

   GOVERNMENT EMPLOYEES INSURANCE CO., et al.

                  Plaintiffs,

   vs.

   MANUEL FEIJOO, M.D., et al.,

             Defendants.
   ___________________________________________________/

                    PLAINTIFFS’ MOTION FOR LEAVE TO FILE
         RESPONSE TO DEFENDANTS’ NOTICE OF SUPPLEMENTAL AUTHORITY

          Defendant, Government Employees Insurance Company, GEICO Indemnity Company,

  GEICO General Insurance Company and GEICO Casualty Company (collectively, “GEICO”),

  pursuant to Local Rule 7.1, moves for leave to file a response to the Notice of Supplemental

  Authority (Dkt. 61) filed by Defendants, Miami Medical Group, Inc., Juan Jimenez, Graciela

  Jimenez, Jose Marquez, M.D., Maria Nodarse, D.C., Yara Vazquez and Hai Uzan (collectively,

  the “Miami Medical Defendants”), relating to their pending Motion to Dismiss Plaintiffs’

  Complaint (Dkt. 24). GEICO states as follows in support of this motion:

          1.       GEICO filed its Complaint on May 15, 2020 (Dkt. 1). The Miami Medical

  Defendants’ Motion to Dismiss was filed on July 10, 2020. GEICO filed its Opposition to the

  Miami Medical Defendants’ Motion to Dismiss on July 22, 2020 (Dkt. 27) (“GEICO’s

  Opposition”).

          2.       In its Complaint, GEICO alleges – among other things – that the Miami Medical

  Defendants billed inflated amounts for medically unnecessary and illusory services, unlawfully

  misrepresented the identities of the actual service providers, and concealed the fact that they were
Case 1:20-cv-22044-JEM Document 62 Entered on FLSD Docket 09/29/2020 Page 2 of 4



  unlawfully billing GEICO for “physical therapy” services that were performed – to the extent that

  they were performed at all – by unsupervised massage therapists.

          3.     On September 28, 2020, the Miami Medical Defendants filed a Notice of

  Supplemental Authority submitting a decision by the Broward County Circuit Court, sitting in its

  appellate capacity, in Star Casualty Ins. Co. v. South Florida Pain and Rehabilitation of Hialeah,

  LLC as Assignee of Justin Rodriguez; Broward County Case No. CACE-17-000545 (Sept. 24,

  2020) (the “Star Casualty Decision”). The Star Casualty Decision involved supervised massage

  therapists.

          4.     The     Miami     Medical    Defendants’     Notice    of   Supplemental     Authority

  mischaracterizes the holding in the Star Casualty Decision and further makes improper (and

  incorrect) legal argument regarding its applicability to the facts at issue in this case.

          5.     The Star Casualty Decision was issued on September 24, 2020. The Star Casualty

  Decision is therefore new authority that did not exist when GEICO’s Opposition was filed. GEICO

  further disagrees with the Miami Medical Defendants’ characterization of the Star Casualty

  Decision and its applicability to this case contained in the Notice of Supplemental Authority.

  Accordingly, GEICO should be given the opportunity to briefly respond.

          6.     GEICO therefore respectfully requests that the Court grant permission for it to file

  a brief response of no more than two pages to the Miami Medical Defendants’ Notice of

  Supplemental Authority and unauthorized supplemental argument. A proposed order granting this

  motion accompanies this filing as Exhibit “1”.

                                  LOCAL RULE 7.1(a)(3) CERTIFICATE

          The undersigned certifies that, on September 29, 2020, Plaintiffs’ counsel conferred in

  writing with counsel for the Miami Medical Defendants regarding the relief sought through this



                                                     2
Case 1:20-cv-22044-JEM Document 62 Entered on FLSD Docket 09/29/2020 Page 3 of 4



  motion. Counsel for the Miami Medical Defendants indicated that they would not immediately

  consent to GEICO’s response to the Notice of Supplemental Authority, and further indicated that

  they would not be available to confer by telephone until later in the week. Counsel will update the

  Court should counsel for the Miami Medical Defendants later consent to the relief requested by

  this motion.

                                               Respectfully submitted,

                                               /s/ Yonatan Bernstein
                                               Yonatan Bernstein (admitted pro hac vice)
                                               RIVKIN RADLER LLP
                                               926 RXR Plaza
                                               Uniondale, New York 11550
                                               Phone: (516) 357-3000
                                               Facsimile: (516) 357-3333
                                               yonatan.bernstein@rivkin.com

                                               John P. Marino (FBN 814539)
                                               Lindsey R. Trowell (FBN 678783)
                                               Kristen Wenger (FBN 92136)
                                               SMITH, GAMBRELL & RUSSELL, LLP
                                               50 North Laura Street, Suite 2600
                                               Jacksonville, Florida 32202
                                               Phone: (904) 598-6100
                                               Facsimile: (904) 598-6204
                                               ltrowell@sgrlaw.com
                                               jmarino@sgrlaw.com
                                               kwenger@sgrlaw.com

                                               Attorneys for Plaintiffs




                                                  3
Case 1:20-cv-22044-JEM Document 62 Entered on FLSD Docket 09/29/2020 Page 4 of 4



                                    CERTIFICATE OF SERVICE

          I certify that on September 29, 2020, I electronically filed the foregoing document with the

  Clerk of the Court using the CM/ECF system, which will provide notice and a copy of this document

  to the counsel of record in this case.

                                                /s/ Yonatan Bernstein
                                                Attorney




                                                   4
